Title: To James Madison from Richard Shippey Hackley, 28 December 1808
From: Hackley, Richard Shippey,Yznardi, Joseph, Sr.
To: Madison, James



28th. Decr. 1808

Having entered into a mutual agreement by which Joseph Yznardy has delegated to Richd. S Hackley in quality of Vice Consul, the Exercise of the Consular functions at the port of Cadiz and its district according to the terms of the Commission & upon the Conditions of the agreement which we have the honor herewith to Inclose
We beg that if the president Shall approve of the Transaction, that the Government will be pleased to Confirm to us the respective Situations in which we have thereby placed ourselves in Such manner as Shall Seem to it most Suitable.  With the Utmost Respect Sir Your Mo: Obt Serts.

Josef Yznardy
Richd: S: Hackley

